Citation Nr: 0615156	
Decision Date: 05/24/06    Archive Date: 06/02/06	

DOCKET NO.  04-33 155	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 (West 2002) for residuals of a left 
shoulder injury.  



REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs



ATTORNEY FOR THE BOARD

Raymond F. Ferner, Counsel



INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a February 2003 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio, that denied the benefit sought on appeal.  
(The veteran's claims file was transferred to the RO in 
Cleveland, Ohio, for expedited processing and the case was 
subsequently returned to the RO in Los Angeles, California.)  
The veteran, who had active service from May 1944 to October 
1945, appealed that decision to the BVA, and the case was 
referred to the Board for appellate review.  


FINDING OF FACT

The veteran sustained a left shoulder injury in a fall while 
hospitalized in a VA nursing home on May 19, 2001, that was a 
result of carelessness, negligence or similar instance of 
fault on the fault of the VA in furnishing hospital care.  


CONCLUSION OF LAW

The requirements for compensation under 38 U.S.C.A. § 1151 
for residuals of a left shoulder injury have been met.  
38 U.S.C.A. §§ 1151, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.358 (2005).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has considered whether further development and 
notice under should be undertaken.  However, given the 
results favorable to the veteran, further development under 
the VCAA or other law would not result in a more favorable 
result for the veteran, or be of assistance to this inquiry.  


While a September 2002 RO letter does not provide any 
information concerning the evaluation or the effective date 
that could be assigned should compensation under 38 U.S.C.A. 
§ 1151 be granted, Dingess v. Nicholson, 19 Vet. App. 473 
(2006), the veteran is not prejudiced by the failure to 
provide her that further information since she will have an 
opportunity to express disagreement with any evaluation and 
the effective date assigned by the RO's rating decision that 
effectuates this decision 

The veteran contends that compensation should be awarded 
under the provisions of 38 U.S.C.A. § 1151 for the residuals 
of a left shoulder injury she sustained in May 2001 while 
admitted to a VA nursing home.  She essentially asserts that 
the VA was negligent or at fault under the circumstances of 
this case and that this fault on the part of the VA was the 
proximate cause of her fall and her left shoulder injury.  

Under VA laws and regulations, when a veteran suffers 
additional disability or death as a result of training, 
hospital care, medical or surgical treatment, or examination 
furnished by the VA, disability compensation shall be awarded 
in the same manner as if such disability or death was service 
connected.  38 U.S.C.A. § 1151; 38 C.F.R. § 3.358.  A 
disability or death is a qualifying disability or death if 
the disability or death was not the result of the veteran's 
own willful misconduct and the disability or death was caused 
by hospital, medical, or surgical treatment, or examination 
furnished by the VA under any law administered by the VA, and 
the proximate cause of the disability or death was 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance on the part of the VA in 
furnishing the hospital care, medical or surgical treatment, 
or examination, or was an event not reasonably foreseeable.  
38 U.S.C.A. § 1151(a).  

After reviewing the evidence of record, the Board is of the 
opinion that compensation for the residuals of the left 
shoulder injury the veteran sustained in May 2001 while 
admitted to the VA nursing home is warranted.  A medical 
record dated in February 2001, two days prior to the 
veteran's VA nursing home admission, showed the veteran had a 
history of a previous fall and that she had problems with 
memory loss.  It was also noted that the veteran had urinary 
incontinence and used a diaper.  A medical record dated on 
the date of the veteran's admission in February 2001 noted 
that the veteran was reported to have had worsening dementia 
and depression.  Another record that same date described the 
veteran as responding appropriately to questions, but 
frequently stopping in mid sentence and appeared forgetful.  
It was also noted that the veteran was able to ambulate with 
a walker.  A record dated May 10, 2001, reflects that the 
veteran was provided education in fall prevention.  The 
veteran continued to ambulate with a walker and safety 
measures were reenforced.  Reference was made to the call 
light at her bedside and she was instructed to call if 
needed.  The veteran verbalized understanding.  

A record dated May 19, 2001, showed the veteran was involved 
in an unwitnessed fall in her room sustaining, a bruise and 
contusion on the left side of the forehead and an injury in 
the left shoulder area.  An addendum to that entry recorded 
that when the veteran was found on the floor the nurse 
noticed that the floor was slightly wet with urine and that 
the veteran had no clothing on from the waist down, including 
shoes.  It was indicated that the veteran stated that she was 
trying to go to the bathroom.  Subsequent records reflect 
that the veteran was transferred to a VA Medical Center where 
she underwent a closed reduction of the left humerus.  The 
final pertinent diagnosis was a fracture of the left humerus.  

Under the "benefit-of-the-doubt" rule, where there exists "an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter," the claimant shall prevail upon 
the issue.  38 U.S.C.A § 5107(b) (West 2002); Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996); Brown v. Brown, 5 Vet. 
App. 413, 421 (1993).  Having carefully considered the 
evidence of record and the applicable law, the Board finds 
that the weight of such evidence is in approximate balance 
and the claim will be granted on this basis.  

Based on this evidence, the Board finds that the left 
shoulder disability the veteran sustained was caused by a 
reasonably foreseeable event, given her mental and physical 
infirmities and her prior history of a fall.  Resolving any 
doubt in the veteran's favor, this event was due to a degree 
of carelessness, negligence or instance of fault on the part 
of the VA in furnishing that hospital care.  Accordingly, the 
Board concludes that compensation under 38 U.S.C.A. § 1151 
for residuals of a left shoulder injury is established.  


ORDER

Compensation under the provisions of 38 U.S.C.A. § 1151 for 
residuals of a left shoulder injury is granted.  



	                        
____________________________________________
	Vito A. Clementi
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


